DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 are pending in the application and examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) canceled from the claim(s).
“a controller” (claim 1). The drawings do not show a controller.
“wherein the toroidal field coil comprises a joint” (claim 1). The drawings do not show a joint.
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1, line 4: “comprising high temperature superconductor” should recite “comprising a high temperature superconductor”
Claim 2, line 2: “comprises high temperature superconductor” should recite “comprises a high temperature superconductor”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

The term “high temperature superconductor” in claims 1 and 2 is a relative term which renders the claims indefinite. The term is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 1 recites the limitations “the inner poloidal field coil,” “the outer poloidal field coil,” and “the combined magnetic field” in lines 6, 7, and 9, respectively. There is insufficient antecedent basis for these limitations in the claim.

Claim 3 is indefinite because it is unclear from the claim whether the “joint” refers to a physical feature of the toroidal field coil or whether this term is simply notional. For instance, is the joint simply a portion or location on the toroidal field coil where the magnetic field is null? Is the part of the toroidal field coil where the combined magnetic field has a null at the toroidal field coil, as recited in claim 1, the joint? If referring to a physical feature, it is further unclear what structure(s) comprise the joint. The claim does not allow the public to be sufficiently informed of what would constitute infringement. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kotschenreuther (US 2010/0046688) in view of Kingham (WO 2013/030554) and Clarke (US 4,115,190).

Regarding claim 1, the limitation “wherein … the controller is configured to cause current to be supplied to the inner and outer poloidal field coils such that the combined magnetic field produced by the inner and outer poloidal field coils has a null at the toroidal field coil” is an intended result-type clause. The limitation does not serve to patentably distinguish the claimed structure over that of the reference as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.

Kotschenreuther discloses (e.g., Figs. 9, 12A, 12B) a magnet assembly for use in a tokamak (e.g., Fig. 12A, [0009]), the magnet assembly comprising:
a poloidal field coil assembly (PF coils, 120) (e.g., Figs. 9, 12B);
a toroidal field coil (TF coil) (e.g., Figs. 9, 12B); wherein:
the inner poloidal field coil is installed inside the toroidal field coil (e.g., Figs. 9, 12B), and


Kotschenreuther does not explicitly disclose the toroidal field coil comprising a high temperature superconductor or a controller.

Kingham discloses (e.g., Figs. 4, 6A) a magnet assembly utilizing high temperature superconductor coils (e.g., page 2, lines 7-11; page 23, lines 1-7; page 9, line 19–page 13, line 30). Kingham discloses that high temperature superconductors result in higher maximum field, increased current-carrying capability, and reduced complexity (e.g., page 10, lines 1-3).

Kotschenreuther discloses a tokamak that is a Steady State Superconduction Tokamak (e.g., [0110]). It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify the toroidal field coils of Kotschenreuther to comprise a high temperature superconductor for the benefits of higher maximum field, increased current-carrying capability, and reduced complexity, as suggested by Kingham. 

	Clarke discloses (e.g., Fig. 1) a toroidal plasma producing device, wherein the current supplied to the poloidal field coils is controlled and changed to maintain a desired plasma position (e.g., Abstract, col. 2, lines 38-41). 
	


As the instant disclosure is best understood by the examiner, a null combined magnetic field may be produced by adjusting the relative currents of the inner and outer poloidal field coils, which are located inside the toroidal field coil and outside the toroidal field coil, respectively (see page 6, lines 1-4 of the instant specification). The controller of the modified Kotschenreuther is configured (structurally capable) to supply current to the inner and outer poloidal field coils and is designed to adjust the current supplied to each coil, varying the shape of the magnetic field lines. Therefore, the modified Kotschenreuther’s controller would be capable of causing current to be supplied to the inner and outer poloidal field coils such that the combined magnetic field produced by the coils has a null at the toroidal field coil. 

Regarding claim 2, Kingham further discloses that each poloidal field coil comprises a high temperature superconductor (e.g., page 2, lines 7-11; page 23, lines 1-7; claim 25). A POSA would have been motivated to combine Kotschenreuther, Kingham, and Clarke as discussed above with regards to claim 1. 

Regarding claim 4, Kotschenreuther further discloses a tokamak comprising a toroidal plasma chamber (150) and a magnet assembly (e.g., Figs. 1, 9, 12A, 12B, [0009]; claim 14).

Regarding claim 5, Kotschenreuther further discloses wherein the tokamak is a spherical tokamak (e.g., Fig. 12A, [0092]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kotschenreuther in view of Kingham and Clarke as applied to claim 1 above, and further in view of Yanagi (“Magnet design with 100-kA HTS STARS conductors for the helical fusion reactor”).

Regarding claim 3, the limitation “wherein the inner and outer poloidal field coils are positioned such that the combined magnetic field produced by the inner and outer poloidal field coils has the null at the joint” is an intended result-type clause. The limitation does not serve to patentably distinguish the claimed structure over that of the reference as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115. 

The modified Kotschenreuther does not explicitly disclose that the toroidal field coil comprises a joint.



Further modification of Kotschenreuther to have employed the benefits suggested by Yanagi would have been obvious to one of ordinary skill in the art. As a result of the above modification, the modified Kotschenreuther discloses that the inner and outer poloidal field coils are positioned such that the combined magnetic field produced by the inner and outer poloidal field coils has the null at the joint. The coils are positioned such that the null may be formed at the toroidal field coil, and therefore at a joint, based on the relative currents of the two coils.

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:00-5:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646